Exhibit Brookfield Infrastructure Partners Announces Fourth Quarter and Year-End Results HAMILTON, BERMUDA 02/21/2008 Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) today announced results for the fourth quarter ended December 31, 2007 for Brookfield Infrastructure L.P. ("Brookfield Infrastructure"). The Partnership's sole material asset is its 60% limited partnership interest in Brookfield Infrastructure, which the Partnership accounts for using the equity method. As a result, the Partnership believes the financial statements of Brookfield Infrastructure are more relevant because they reflect the financial position and results of the Partnership's underlying operations in greater detail than results for the Partnership. Pro forma net income and pro forma adjusted net operating income(1) ("ANOI") for Brookfield Infrastructure totalled $4.0 million ($0.10 per unit) for the fourth quarter of 2007, compared with $17.6 million ($0.46 per unit) reported in the same quarter last year. Pro forma ANOI for Brookfield Infrastructure for the full year was $46.1 million, compared with $58.0 million in 2006. Results discussed in this press release are pro forma as Brookfield Infrastructure acquired its interests in its underlying operations in December 2007. The pro forma results reflect Brookfield Infrastructure's existing operations, the results for the Ontario transmission system which is expected to be transferred to it in the first quarter of 2008, as well as an increase in Brookfield Infrastructure's ownership interest in its Chilean transmission system expected to be finalized in the first half of 2008. The following table presents the pro forma results for Brookfield Infrastructure on a total and per unit basis. US$ millions (except per unit amounts) Three months ended December 31 Year ended December 31 2007 2006 2007 2006 ANOI $ 4.0 $ 17.6 $ 46.1 $ 58.0 -per unit $ 0.10 $ 0.46 $ 1.20 $ 1.51 Net income (loss) $ (12.4 ) $ 9.4 $ 10.4 $ 17.9 -per unit $ (0.32 ) $ 0.24 $ 0.27 $ 0.46 1) ANOI is equal to net income plus depreciation, depletion andamortization, deferred taxes and certain other items. A reconciliation to net income is provided in Appendix 1 on page 8. "Brookfield Infrastructure's performance for the last quarter of the year was in line with expectations," said Mr. Pollock, Co-Chief Executive Officer of Brookfield's infrastructure group. "Strong results from our transmission business were offset by weaker results at our timber operations which were impacted by the downturn in the U.S. housing market and a strike at our Canadian operations that has since been resolved. While we expect to see softness in the U.S. timber market in the near term, we are encouraged by prospects in the Asian market, which both of our timber operations can access due to their coastal location, as well as attractive medium-to-long term prospects in the U.S. market." Mr.
